   Case 2:20-cv-00660-MHT-CSC Document 35 Filed 06/29/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WESLEY CAMPBELL,     )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                   2:20cv660-MHT
                           )                        (WO)
JEFFERSON S. DUNN, et al., )
                           )
     Defendants.           )

                              OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit challenging conditions at

Ventress Correctional Facility related to the COVID-19

pandemic.     This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that    plaintiff’s    case    be   dismissed.        There    are     no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

       DONE, this the 28th day of June, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
